DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2019, 07/06/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-11, 14, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0304211 (Peterson). 

Regarding claim 1, Peterson teaches a modular edge power system [0014] comprising: 
a housing (Fig. 1 shows rack 110 which has a housing in the form of multiple chassis that can be inserted, mounted or placed; Fig. 8 shows a chassis comprising rack unit 804 and a chassis comprising device 806) [0021, 0035, 0108]; and
a plurality of edge modules (Fig. 1 shows the rack power units 114 ie. plurality of edge modules) [0021-0024],
wherein each edge module is adapted to be removably inserted into the housing (Fig. 1 shows the rack power unit 114 ie. edge module is adapted to be removably inserted into the rack 110 which goes into it’s assigned chassis ie. housing) [0021-0022, 0035, 0043] and provide, through a corresponding bus and with one or more power equipment submodules, power to one or more compute devices in a rack (Fig. 1 shows rack power unit 114 ie. edge module provide, through a corresponding bus and with one or more AC/DC converter ie. one or more power equipment submodules {as shown in detailed view of Rack Power Unit in Fig. 2} power to one or more devices 112 ie. one or more compute devices inarack 110) [0021-0023, 0027-0028], positioned outside the housing (Fig. 8 shows the rack comprising rack power unit 114 on the rack power unit 804 wherein the device 112 which is stored in device 806 rack is outside of the housing comprising rack power unit 114) [0108],
wherein each bus is adapted to provide sufficient power to enable operation of every compute device in the rack (each bus is adapted to provide sufficient power to enable operation of device 112 ie. compute device in the rack 110) [0021-0022, 0028-0032].

Regarding claim 2, Peterson teaches wherein the one or more power equipment submodules comprise at least one rectifier submodule that includes circuitry configured to convert an alternating current into a direct current (Fig. 2 shows details to rack power unit 114 as shown in Fig. 1 comprising AC/DC converter 208 ie. power equipment submodule to convert an alternating current into direct current) [0022, 0027].

Regarding claim 3, Peterson teaches wherein the one or more power equipment submodules comprise at least one battery submodule that includes a battery configured to store energy and provide electric power to the one or more compute devices (Fig. 2 shows battery pack 206 being
part of AC/DC converter 208 ie. power equipment submodule configured to store energy and provide electric power to one or more devices 112 through the DC bus) [0025-0027].

Regarding claim 5, Peterson teaches further comprising the rack (Fig. 1 shows rack 110). 

Regarding claim 6, Peterson teach wherein the housing is configured to connect to a side of the rack (Fig. 8 shows the rack housing 802 is configured to connect to a side of the rack). 

Regarding claim 7, Peterson teaches further comprising circuitry to identify the modules and monitor an operational status of each module (power supply controller 218 monitor the power supplied through the de bus 212 based on which a feedback 214 is formed that indicates the operational status of each module) [0031, 0036-0037].

Regarding claim 8, Peterson teaches wherein the circuitry is further to provide, through a communication protocol, the operational status to a building management system (power supply controller 218 provides device feedback 214 ie. operational status to an administrator or customer of the data center ie. building management system) [0036].

Regarding claim 10, Peterson teaches wherein the circuitry is further to:
determine, as a function of the monitored operational status, whether one of the edge modules should be replaced (rack power unit 200 is monitored as a function of the monitored operational status to check whether it should be replaced) [0044-0047]; and
provide, in response to a determination that one of the edge modules should be replaced, an alert to the building management system that the edge module should be replaced [0046, 0077-0078, 0107].

Regarding claim 11, Peterson teaches further comprising circuitry to connect the housing to a second housing of a second modular edge power system having one or more additional edge modules (Fig. 1-2 shows power supply controller 218 connect the housing of the rack power unit to a second housing of a second rack power unit having one or more additional power supply 204 through the DC bus 212) [0045].

Regarding claim 14, Peterson teaches wherein each bus is a 48 volt bus [0027].

Regarding claim 17, Peterson teaches a method of operating a modular edge power system (Fig. 1 shows power system) comprising:
monitoring, by a modular edge power system, an operational status of each of multiple edge modules in the modular edge power system (power supply controller 218 provides device feedback 214 ie. operational status of each of multiple rack power units) [0031, 0036],
wherein each edge module includes multiple power equipment submodules (Fig. 1 shows rack power unit 114 ie. edge module provide, through a corresponding bus and with one or more AC/DC converter ie. one or more power equipment submodules {as shown in detailed view of
Rack Power Unit in Fig. 2} power to one or more devices 112 ie. one or more compute devices in a rack 110) [0021-0023];
determining, by the modular edge power system and as a function of the operational status, whether maintenance should be performed on one of the edge modules (determining whether the capacity of the battery packs 206 can operate the racks for a desired amount of time ie. maintenance should be performed on one of the battery packs 206 of the rack power units) [0036, 0039-0040]; and
providing, by the modular edge power system, and in response to a determination that maintenance should be performed on one of the edge modules, report data to a separate device from the modular edge power system (the battery pack charge is monitored as part of the rack units being monitored and in response to a determination that maintenance should be performed on one of the rack units 200 ie. edge modules a data is reported to one or more devices separate from the rack unit 200 ie. edge power system from the power supply controller 218) [0041-0042, 0065-0070],
 indicating that maintenance should be performed on one of the edge modules (power supply controller 218 receives control information 222 from battery pack controller 220 regarding the charge level of the battery packs 206 and in response to determination that battery should be charged ie. maintenance should be performed on one of the rack power units, report that data to other rack power units so as to perform the recharge during a time of low current usage of the devices) [0040-0042].

Regarding claim 18, Peterson teaches further comprising providing power to at least one remaining edge module of the multiple edge modules through a corresponding bus when another one of the multiple edge modules is undergoing maintenance (providing power to the remaining devices in the rack power units through DC bus 212 when a battery pack 206 of one of the rack power units are being recharged) [0042-0046].

Regarding claim 19, Peterson teaches one or more machine-readable storage media [0102-0104] comprising:
a plurality of instructions stored thereon that, in response to being executed [0101, 0104-0105], cause a modular edge power system to:
monitor an operational status of each of multiple edge modules in the modular edge power system (power supply controller 218 provides device feedback 214 ie. operational status of each of multiple rack power units) [0031, 0036],
wherein each edge module includes multiple power equipment submodules (Fig. 2 shows each rack power unit 200 includes multiple AC/DC converters 208 and battery packs 206 which comprises the multiple power equipment submodules);
determine, as a function of the operational status, whether maintenance should be performed on one of the edge modules (determining whether the capacity of the battery packs 206 can operate the racks for a desired amount of time ie. maintenance should be performed on one of the battery packs 206 of the rack power units) [0036, 0039-0040]; and
provide, in response to a determination that maintenance should be performed on one of the edge modules, report data to a separate device from the modular edge power system (the battery pack charge is monitored as part of the rack units being monitored and in response to a determination that maintenance should be performed on one of the rack units 200 ie. edge modules a data is reported to one or more devices separate from the rack unit 200 ie. edge power system from the power supply controller 218) [0041-0042, 0065-0073],
 indicating that maintenance should be performed on one of the edge modules (power supply controller 218 receives control information 222 from battery pack controller 220 regarding the charge level of the battery packs 206 and in response to determination that battery should be charged ie. maintenance should be performed on one of the rack power units, report that data to other rack power units so as to perform the recharge during a time of low current usage of the devices) [0040-0042, 0072-0075].

Regarding claim 20, Peterson teaches wherein the instructions further cause the modular edge power system to provide power to at least one remaining edge module of the multiple edge modules through a corresponding bus when another one of the multiple edge modules is undergoing maintenance (providing power to the remaining devices in the rack power units through DC bus 212 when a battery pack 206 of one of the rack power units are being recharged) [0042-0046].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 12-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0304211 (Peterson) in view of US 2017/0257970 (Alleman). 

Regarding claim 4, Peterson teaches further comprising slot is adapted to house a corresponding one of the power equipment submodules (Fig. 8 shows plurality of bays wherein each bay is adapted to house a corresponding one of rack power unit 804) [0108].
	However, Peterson does not explicitly teach a plurality of bays.
	However, Alleman teaches a plurality of bays [0024-0025].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of bays to accept the enclosed sleds ie. modules
in order to provide common cooling, power distribution and signal connectivity throughout the rack.

Regarding claim 9, Peterson teaches wherein the circuitry is to provide the operational status through a communication protocol (power supply controller 218 provides device feedback 214 ie. operational status to an administrator or customer of the data center ie. building management system) [0036, 0052, 0101, 01035-0105].

However, Peterson does not teach the communication protocol to be simple network management protocol (SNMP).
	However, Alleman teaches communication protocol to be simple network management protocol (SNMP) [0057].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use a simple network management protocol (SNMP) in order to communicate through a simple protocol which requires fewer resources and is thereby cost effective.

Regarding claim 12, Peterson teaches the different power and data bus [0023, 0027-0028, 0037, 0066].
	However, Peterson does not teach wherein a bus is an Open Compute Project (OCP) bus.
	However, Alleman teaches wherein a bus is an Open Compute Project (OCP) bus [0023, 0030].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the bus as an Open Compute Project (OCP) bus in order to
increase flexibility and performance and lower energy consumption thereby have cost and energy efficiency.

Regarding claim 13, Peterson teaches wherein each edge module includes a connector configured to interface with and electrically couple to a corresponding one of the buses (each rack power unit 200 connects to bus 212 having multiple receptacles ie. connector corresponding to the bus 212) [0037].
	However, Peterson does not teach wherein a bus is an Open Compute Project (OCP) bus.
	However, Alleman teaches wherein a bus is an Open Compute Project (OCP) bus [0023, 0030].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the bus as an Open Compute Project (OCP) bus in order to increase flexibility and performance and lower energy consumption thereby have cost and energy efficiency.

Regarding claim 15, Peterson teaches each edge module guided into the housing (Fig. 8 shows teach rack power unit 804 guided into the housing of the rack) [0108].
	However, Peterson does not teach further comprising guide rails.
	However, Alleman teaches guide rails [0023, 0030].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the guide rails to guide the racks into the housing with ease and structural support.

Regarding claim 16, Peterson and Alleman teaches modular edge power system of claim 15.
	However, Peterson does not explicitly teach wherein the guide rails are configured to interface with rails of each edge module.
	However, Alleman teaches wherein the guide rails are configured to interface with rails of each edge module (rails are configured to interface with the sleds ie. edge module) [0023, 0030].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the guide rails to guide the racks into the housing with ease and structural support.

Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant alleges that Peterson does not describe or suggest that each edge module is adapted to be removably inserted into the housing and provide power to one or more compute devices in a rack positioned output the housing. 
The Examiner would like to point out that Peterson does teach a rack 802 as shown in Fig. 8 which comprises of multiple chassis which is the housing, since it houses the rack power units [0021, 0035-0036, 0043] that is adapted to be removably inserted into the chassis as shown by rack power unit 804 being disposed on the chassis ie. housing [0108] and sending power to one of more devices ie. compute devices in a 806 which is in a different chassis from the chassis ie. housing holding the rack power unit 804, thereby being outside of the rack power unit 804 housing as recited by claim 1. 

The Applicant alleges that Peterson fails to teach “housing” and “rack” according to the broadest reasonable interpretation of the claimed subject matter. 
However, the Examiner would like to point out that the cabinet rack 802 of Fig. 8 comprises multiple chassis comprising the removably housed edge modules ie. the rack power unit as taught by Peterson furthermore, compute device 112 is disposed on a different chassis 806 thereby being outside of the chassis 804 comprising rack power unit. 

Regarding claim 17, the Applicant presents that Peterson does not describe or suggest providing report data to a separate device from the modular edge power system. 
However, the Examiner disagrees because Peterson teaches that the edge module comprising rack power unit which has the battery pack charge is monitored as part of the rack units being monitored and in response to a determination that maintenance should be performed on one of the rack units 200 ie. edge modules a data is reported to one or more devices separate from the rack unit 200 ie. edge power system from the power supply controller 218 [0041-0042, 0065-0073].
Thereby, the rejection stands. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836